ITEMID: 001-100094
LANGUAGEISOCODE: ENG
RESPONDENT: ARM
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: PAPYAN AND DAVTYAN v. ARMENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Elisabet Fura;Ineta Ziemele;Josep Casadevall;Luis López Guerra
TEXT: 1. The applicants, Mr Hayk Papyan, Mr Samvel Papyan, Ms Satenik Davtyan and Ms Lilit Papyan, are Armenian nationals who were born in 1971, 1942, 1949 and 1978 respectively and live in Yerevan. They were represented before the Court by Mr T. Atanesyan, a lawyer practising in Yerevan. The Armenian Government (“the Government”) were represented by their Agent, Mr G. Kostanyan, Representative of the Republic of Armenia at the European Court of Human Rights.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. The applicants are a family who resided in a house situated at 11 Byuzand Street, Yerevan, which had allegedly belonged to their family since 1926. It appears that the house in question was situated on public land and had been built without permission.
4. It appears that in 1995 and 1997 the applicants Hayk Papyan and Samvel Papyan (hereafter, the first and the second applicant respectively) applied to the relevant public authority to have the house privatised in the framework of the privatisation scheme. According to the applicants, no decision was taken on their applications.
5. On 1 August 2002 the Government adopted Decree no. 1151-N, approving the expropriation zones of the immovable property (plots of land, buildings and constructions) situated within the administrative boundaries of the Central District of Yerevan to be taken for the needs of the State for the purpose of carrying out construction projects, covering a total area of 345,000 sq. m. Byuzand Street was listed as one of the streets falling within such expropriation zones.
6. On 28 October and 21 November 2003 the first applicant applied to the Real Estate Registry, seeking to have his ownership right registered in respect of the house.
7. By letters of 30 October and 25 November 2003 the Real Estate Registry refused the first applicant's request.
8. On 3 December 2003 the first applicant applied to Kentron and Nork-Marash District Court of Yerevan (Երևան քաղաքի Կենտրոն և Նորք-Մարաշ համայնքների աոաջին ատյանի դատարան), seeking to establish a fact of legal significance, namely to have his ownership in respect of the house recognised by virtue of adverse possession. He submitted, in particular, that he had been using the house as his own property since 1989.
9. On 17 June 2004 the Government decided to contract out the construction of one of the sections of Byuzand Street – which was to be renamed Main Avenue – to a private company, Glendale Hills CJSC.
10. On 28 July 2004 Glendale Hills CJSC and the Yerevan Mayor's Office signed an agreement which, inter alia, authorised the former to negotiate directly with the owners of the property subject to expropriation and, should such negotiations fail, to institute court proceedings on behalf of the State, seeking forced expropriation of such property.
11. By a letter of 18 August 2004 Glendale Hills CJSC informed the applicant Satenik Davtyan (hereafter, the third applicant) that the house in question was situated within the expropriation zone of the Main Avenue area and was to be taken for State needs. The third applicant was offered 2,000 United States dollars (USD) as financial assistance payable under the relevant governmental decree to registered persons, since the house was an unauthorised construction and she was only registered in it.
12. It appears that a similar offer was made to the other applicants. It further appears that none of the applicants responded to the offer, not being satisfied with the amount of compensation proposed.
13. On 27 September 2004 Glendale Hills CJSC instituted proceedings on behalf of the State against the applicants, seeking to oblige them to accept the offer and to have them evicted, with reference to Government Decree No. 1151-N.
14. On 3 March 2005 the Kentron and Nork-Marash District Court of Yerevan examined jointly the first applicant's application of 3 December 2003 and the claim of Glendale Hills CJSC. The court decided to grant the latter, finding that the house was situated in an expropriation zone as identified by the Government and was to be taken for State needs. The court awarded each applicant compensation payable to persons registered in unauthorised constructions, namely USD 2,000. The court further decided to dismiss the first applicant's application as unsubstantiated.
15. On 18 March 2005 the first applicant lodged an appeal. In his appeal, he argued that the court, in dismissing his application, had incorrectly interpreted various provisions of the Civil Code, the Housing Code and the Land Code. In support of his arguments the first applicant relied on evidence which allegedly substantiated his ownership claim in respect of the house. He further argued that, even if his ownership was not formally recognised, the amount of compensation awarded to him was inadequate. He finally claimed that as a user of the expropriated property he was entitled under the law to receive other property in its place.
16. On 14 April 2005 the Civil Court of Appeal (ՀՀ քաղաքացիական գործերով վերաքննիչ դատարան) granted the claim of Glendale Hills CJSC and dismissed the first applicant's application on the same grounds as the District Court.
17. On 29 April 2005 the first applicant lodged an appeal on points of law. In his appeal, he argued that the Court of Appeal's judgment was unreasoned and was not based on the evidence in the case. The Court of Appeal had ignored and incorrectly applied various provisions of the Civil Code and the Housing Code, and had failed to establish correctly the facts. He further argued that, regardless of the formal status of the property in question, he should have received adequate compensation or a plot of land or another flat instead. He finally claimed that the house was ownerless and the court should have recognised his ownership in its respect by virtue of adverse possession.
18. On 27 May 2005 the Court of Cassation (ՀՀ վճռաբեկ դատարան) dismissed the first applicant's appeal.
19. For a summary of the relevant domestic provisions see the judgment in the case of Minasyan and Semerjyan v. Armenia (no. 27651/05, §§ 23-43, 23 June 2009).
